AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT dated as of January 11, 2007.

BETWEEN:

HEALTHCARE PROVIDERS DIRECT, INC., a Nevada corporation, having its office 240
12th Street, New Westminster, British Columbia V3M 4H2 Canada

(“HPD”)

AND:

ALPHA MOTORSPORT, INC., a Nevada corporation, having its office at 240 12th
Street, New Westminster, British Columbia V3M 4H2 Canada

(“Alpha”)

WHEREAS:

A.

HPD is the wholly-owned subsidiary of Alpha;

B.

The board of directors of HPD and Alpha deem it advisable and in the best
interest of their respective companies and shareholders that HPD be merged with
and into Alpha, with Alpha remaining as the surviving corporation under the name
“Healthcare Providers Direct, Inc.”

C.

The board of directors of HPD has approved the plan of merger embodied in this
Agreement; and

D.

The board of directors of Alpha has approved the plan of merger embodied in this
Agreement.

THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, the parties hereto do hereby agree to merge on the terms and conditions
herein provided, as follows:

1.

THE MERGER

1.1

The Merger

Upon the terms and subject to the conditions hereof, on the Effective Date (as
hereinafter defined), HPD shall be merged with and into Alpha in accordance with
the applicable laws of the State of Nevada (the “Merger”). The separate
existence of HPD shall cease, and Alpha shall be the surviving corporation under
the name “Healthcare Providers Direct, Inc.” (the “Surviving Corporation”) and
shall be governed by the laws of the State of Nevada.

 



 


--------------------------------------------------------------------------------



- 2 –

 

 

1.2

Effective Date

The Merger shall become effective on the date and at the time (the “Effective
Date”) that:

 

(a)

the Articles of Merger, in substantially the form annexed hereto as Appendix A,
that the parties hereto intend to deliver to the Secretary of State of the State
of Nevada, are accepted and declared effective by the Secretary of State of the
State of Nevada; and

 

(b)

after satisfaction of the requirements of the laws of the State of Nevada.

1.3

Articles of Incorporation

On the Effective Date, the Articles of Incorporation of Alpha, as in effect
immediately prior to the Effective Date, shall continue in full force and effect
as the Articles of Incorporation of the Surviving Corporation except that
Article 1 of the Articles of Incorporation of Alpha, as the Surviving
Corporation, shall be amended to state that the name of the corporation is
“Healthcare Providers Direct, Inc.”

1.4

Bylaws

On the Effective Date, the Bylaws of Alpha, as in effect immediately prior to
the Effective Date, shall continue in full force and effect as the bylaws of the
Surviving Corporation.

1.5

Directors and Officers

The directors and officers of Alpha immediately prior to the Effective Date
shall be the directors and officers of the Surviving Corporation, until their
successors shall have been duly elected and qualified or until otherwise
provided by law, the Articles of Incorporation of the Surviving Corporation or
the Bylaws of the Surviving Corporation.

2.

CONVERSION OF SHARES

2.1

Common Stock of HPD

Upon the Effective Date, by virtue of the Merger and without any action on the
part of any holder thereof, each share of common stock of HPD, par value of
$0.001 per share, outstanding immediately prior to the Effective Date shall be
changed and converted into one fully paid and non-assessable share of the common
stock of the Surviving Corporation, par value of $0.001 per share (the “Survivor
Stock”).

2.2

Exchange of Certificates

Each person who becomes entitled to receive any Survivor Stock by virtue of the
Merger shall be entitled to receive from the Surviving Corporation a certificate
or certificates representing the number of Survivor Stock to which such person
is entitled as provided herein.

 



 


--------------------------------------------------------------------------------



- 3 –

 

 

3.

EFFECT OF THE MERGER

3.1

Rights, Privileges, etc.

On the Effective Date of the Merger, the Surviving Corporation, without further
act, deed or other transfer, shall retain or succeed to, as the case may be, and
possess and be vested with all the rights, privileges, immunities, powers,
franchises and authority, of a public as well as of a private nature, of HPD and
Alpha; all property of every description and every interest therein, and all
debts and other obligations of or belonging to or due to each of HPD and Alpha
on whatever account shall thereafter be taken and deemed to be held by or
transferred to, as the case may be, or invested in the Surviving Corporation
without further act or deed, title to any real estate, or any interest therein
vested in HPD or Alpha, shall not revert or in any way be impaired by reason of
this merger; and all of the rights of creditors of HPD and Alpha shall be
preserved unimpaired, and all liens upon the property of HPD or Alpha shall be
preserved unimpaired, and all debts, liabilities, obligations and duties of the
respective corporations shall thenceforth remain with or be attached to, as the
case may be, the Surviving Corporation and may be enforced against it to the
same extent as if all of said debts, liabilities, obligations and duties had
been incurred or contracted by it.

3.2

FURTHER ASSURANCES

From time to time, as and when required by the Surviving Corporation or by its
successors and assigns, there shall be executed and delivered on behalf of HPD
such deeds and other instruments, and there shall be taken or caused to be taken
by it such further other action, as shall be appropriate or necessary in order
to vest or perfect in or to confirm of record or otherwise in the Surviving
Corporation the title to and possession of all the property, interest, assets,
rights, privileges, immunities, powers, franchises and authority of HPD and
otherwise to carry out the purposes of this Agreement, and the officers and
directors of the Surviving Corporation are fully authorized in the name and on
behalf of HPD or otherwise to take any and all such action and to execute and
deliver any and all such deeds and other instruments.

4.

GENERAL

4.1

Abandonment

Notwithstanding any approval of the Merger or this Agreement by the shareholders
of HPD or Alpha or both, this Agreement may be terminated and the Merger may be
abandoned at any time prior to the Effective Time, by mutual written agreement
of HPD and Alpha.

4.2

Amendment

At any time prior to the Effective Date, this Agreement may be amended or
modified in writing by the board of directors of both HPD and Alpha.

4.3

Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada.

 



 


--------------------------------------------------------------------------------



- 4 –

 

 

4.4

Counterparts

In order to facilitate the filing and recording of this Agreement, the same may
be executed in any number of counterparts, each of which shall be deemed to be
an original.

4.5

Electronic Means

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date hereof.

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date set forth above.

HEALTHCARE PROVIDERS DIRECT, INC.

 

 

Per:

/s/ Vincent Markovitch                              

 

Authorized Signatory

 

ALPHA MOTORSPORT, INC.

 

 

Per:

/s/ Vincent Markovitch                              

 

Authorized Signatory

 

 

 



 


--------------------------------------------------------------------------------



 

 

APPENDIX A

To the Agreement and Plan of Merger between

HPD and Alpha

Articles of Merger

 

 



 

 

 